       Case 2:14-cr-00096-DGC Document 67 Filed 01/21/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-14-00096-001-PHX-DGC
10                  Plaintiff,                         ORDER
11   v.
12   David Henry Perkins,
13                  Defendant.
14
15
16          On November 10, 2014, the Court sentenced Defendant David Henry Perkins to 114
17   months’ imprisonment for armed bank robbery and ordered Defendant to pay a total of

18   $12,834 in restitution. Doc. 56 at 1-2. Defendant was required to pay $25 per quarter

19   through the Bureau of Prison’s Inmate Financial Responsibility Program (“IFRP”) while

20   incarcerated, and the remainder in equal monthly installments of $250 to commence 60
21   days after his release from imprisonment. Id at 2.1 Defendant’s projected release date is

22   July 11, 2022. See Federal BOP, Find an inmate, https://www.bop.gov/inmateloc/ (last

23   visited Jan. 20, 2021).

24          On November 2, 2020, Defendant sent a one-page, handwritten letter directly to the

25   Court, requesting to delay remaining restitution payments while incarcerated in order to

26   save money to support himself upon release. Doc. 64 at 1. The letter does not cite any
27
            1
              The Court’s restitution order was explained to Defendant in open court at the time
28   of sentencing and was included in the judgment. Docs. 55-56. Defendant also agreed to
     pay restitution as part of his plea agreement with the United States. Doc. 59 at 2.
       Case 2:14-cr-00096-DGC Document 67 Filed 01/21/21 Page 2 of 3



 1   legal authority for the request. See id. The government has filed a response. Doc. 66. The
 2   Court will deny Defendant’s request.
 3          The Mandatory Victims Restitution Act of 1996 (“MVRA”) requires that the district
 4   court, in an order of restitution, award each victim the full amount of their loss, regardless
 5   of the defendant’s economic circumstances. 18 U.S.C. § 3664(f)(1)(A). Once the amount
 6   of restitution owed to each victim is determined, “the court shall . . . specify in the
 7   restitution order the manner in which, and the schedule according to which, the restitution
 8   is to be paid[.].” Id. § 3664(f)(2). The MVRA charges the district court with setting the
 9   terms of the restitution payments, and that duty cannot be delegated. United States v.
10   Gunning, 401 F.3d 1145, 1149-50 (9th Cir. 2005) (“Gunning II”) (citing United States v.
11   Gunning, 339 F.3d 948, 949 (9th Cir. 2003) (“Gunning I”)).
12          The Court – on its own motion or the motion of any party – may amend a restitution
13   payment schedule if there is a material change in the defendant’s economic circumstances
14   that might affect the defendant’s ability to pay restitution.        18 U.S.C. § 3664(k).
15   Modification under this provision requires a “bona fide change in the defendant’s financial
16   condition.”   United States v. Frazer, No. CR-12-01836-001-PHX-GMS, 2019 WL
17   4736731, at *1 (citing United States v. Dale, 613 F. App’x 912, 913 (11th Cir. 2015)). A
18   change is identified by an “objective comparison of a defendant’s financial condition
19   before and after a sentence is imposed.” United States v. Caudle, 710 F. App’x 124, 125–
20   26 (4th Cir. 2018). “The burden of demonstrating the financial resources of the defendant
21   . . . [is] on the defendant.” 18 U.S.C. § 3664(e).
22          While Defendant cites no legal authority in support of his request, it can reasonably
23   be interpreted as a motion to modify his restitution payment schedule under § 3664(k).
24   While the Court is sympathetic to Defendant’s financial concerns, it agrees with the
25   government that Defendant has not met his burden of demonstrating that his current
26   financial condition is materially different than when the court originally imposed the
27   restitution order. See id.
28


                                                 -2-
      Case 2:14-cr-00096-DGC Document 67 Filed 01/21/21 Page 3 of 3



 1         IT IS ORDERED that Defendant’s motion to delay payment of restitution
 2   (Doc. 64) is denied.
 3         Dated this 21st day of January, 2021.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -3-
